 NEW YORK CITY OMNIBUS CORPORATION579The Intervenor, although it conducted but one meeting in1952,6 has nevertheless continued to function as the recognizedbargaining representative of these employees. Its officers,who comprise the executive board, still hold office; stewards'meetings are regularly held and well attended; grievanceshave continued to be duly processed; and a clear majority ofthe employees remain as dues-paying members.The Board, in recent decisions, has indicated that the schismdoctrine is not to become an unqualified exception to thecontract-bar rule.' Without deciding the validity of the variousactions above that relate to the alleged affiliation with thePetitioner, we note that the Intervenor remains the effectiveand identifiable bargaining representative of these employees.We are persuaded that an exception to the contract-bar rule inthiscase would serve only to permit a dissident group ofemployees to express their dissatisfaction with the 'currentcontract and current contractual representative at a time theBoard generally considers inappropriate. We find, under allthe circumstances, that the schism doctrine is inapplicablehere and that the Intervenor's current contract operates to bara present determination of representatives." We shall there-fore dismiss the petition, but without prejudice to the timelyfiling of a new petition.ORDERUpon the basis of the entire record in this case, the NationalLabor Relations Board hereby orders that the petition filedherein be, and it hereby is, dismissed.5 The Intervenor's constitution and bylaws provide for monthly membership meetings.6See, e.g..Canfield Oil Company, 99 NLRB 688.'AlliedContainerCorporation, 98 NLRB 580; West Steel Casting Company, 98 NLRB153.Although the current contract covers both production and maintenance employeesand office clerical employees, such circumstance does not remove the contract as a bar.Cf. Sonotone Corporation, 100 NLRB 1127; Socony Vaccuum Oil Company, Incorporated,99 NLRB 268.NEW YORK CITY OMNIBUS CORPORATION'andIN-DEPENDENT LEAGUE OF BUS SUPERVISORS, IN-SPECTION FOREMEN AND RECEIVERS OF NEW YORKCITY OMNIBUS CORPORATION,Petitioner.Case No. 2-RC-5242. April 30, 1'953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before I. L. Broadwinand Louis I. Siegel, hearing officers.' The hearing officers'IBecause of the illnessof I. L.Broadwin,Louis L Siegel was substituted for him pursuantto Section 102.56 of the Rules and Regulations of the Board.104 NLRB No. 83. 580DECISIONSOF NATIONALLABOR RELATIONS BOARDrulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel[Members Houston, Styles,and Peter-son].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act'2.No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act,for thefollowing reasons:The Petitioner,whose membership consists,as its titleindicates,of the Employer's inspection foremen,bus super-visors, and receivers,seeks to represent them in a singleunit.The Employer opposes the unit on the ground that theinspection foremen and bus supervisors are supervisors asdefined in Section 2(11) of the Act.The parties are agreedthat receivers are employees within the meaning of the Act.Inspection ForemenThe Employer'smaintenance department is composed of avice president and his assistant, a general superintendent ofgarages and his assistant,a chief equipment inspector, 4garage superintendents and 4 night foremen(1for each ofEmployer's4 garages),a floating garage superintendent, 16inspection foremen, and 383 maintenance employees. Thisdepartment is responsible for the repair,maintenance, andstorage of the approximately 924 buses housed at the Em-ployer's 4 garages.The inspection foremen are primarily responsible fordetermining whether buses are in proper condition for service.To this end, they test brakes, check wheels, and examinerepair and maintenance work to see that it has been properlyexecuted. A bus is inspected after every 3,000 miles in a man-ner prescribed by detailed employer directives prepared bythe engineering department.Althoughthismaintenance workis repetitive and routine and although the maintenance forceisspecialized so that each man knows his assignment, theinspection foreman decides whether to replace or repair apart, instructs where necessary,and in some instances deter-mineswhich bus should be checked. The supply room isauthorized to issue parts only upon a requisition signed by2 The Petitioner,in its brief,moved that the Board receive in evidence rejected Union'sExhibitNo.4 which was offered to impeach the credibility of a witness for the Employer,testifying on the status of inspection foremen. As the witness denied knowledge of the inci-dent of which the exhibit is evidence,and as the Petitioner did not contend that in the nor-mal course of his employment the witness would receive such knowledge,or that he had, infact,been the recipient of such knowledge,the Board affirms the ruling of the hearingofficer and denies the motion.$Federal Dairy Co., Inc.,91 NLRB 638. NEW YORK CITY OMNIBUS CORPORATION581an inspection foremanor someoneof higher authority.4 Theassignmentofmen, even in repair work, is limited by anunderstanding between the Employer and the Union whichrepresents themaintenanceworkers.That understandingprovides for the rotation for certain periods of those mechanicswho can do more than one type of work, and prohibits theirtransfer unless thereis nomore work of that type to be done.The inspection foreman has the authority to assign overtimework; but does not have the power to hire, transfer, lay off,recall, discharge, reward, discipline, or adjust the grievancesof the maintenance employees, or effectively recommend suchaction. However, he has the power to suspend an employee fora seriousinfraction such as theft or being intoxicated while atwork, reports on the performance of new employees duringtheir 30-day probationary period, and submits appraisals ofthework of employees who have applied for promotions.Although inspection foremen do not make the final decisionto dismiss or retain probationary employees, or to promote,the decision itself is predicated on their inspection reports.5No independent investigation is made by the Employer of thesubjectmatter of these reports, and due to the size of thegarages and the number of maintenance employees who workthere, the garage superintendent does not have sufficientopportunity in all instances to observe these employees andappraise their work performance. Accordingly, we find thatthe inspection foremen have the power effectively to recommendthe promotion of employees, and the dismissal or retention ofprobationary employees.The record further shows that the garages are open 24 hourseach day, 7 days a week. The garage superintendents work 8hours during the day, and the night foremen the same numberof hours at night. Thus, for about 40 percent of the time theinspection foremenare insole charge of the premises and ofthe employees. In addition, although both the employees andthe inspection foremen are paid by the hour and receive timeand a half for overtime, the regular employees are compensatedfor time lost as a result of illness through a plan which entitlesthem to a maximum of $ 30 a year, while the inspection foremenreceive, within the discretion of management, 60 days' sickleave each year. The inspection foremen also are excused withpay for certain occasions such as sickness or death in thefamily.With respect to these benefits the inspection foremenand thegaragesuperintendents are treated alike. All personsemployed by the Employer participate in thesame pensionplan.In sum, the inspection foremen are limited in their super-visory powers by the contract between the Union which repre-sentsthemaintenance employees and the Employer, by the4 This rule is not strictly followed.Parts are issued to the maintenance force on theunderstanding that an inspection foreman will subsequently approve the requisition slip.5Examples of such reports indicate that in the space reserved for "comments regardingqualifications"the inspection foremen give their opinions as to the candidate's fitness forthe position.283230 0-54-38 5 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDnature of the work which is repetitive and which has beenroutinized,and by Employer rules and standards whichprescribemanagerial and maintenance procedures. On theother hand, they have the power effectively to recommend, ordisapprove,promotions and the retention or discharge ofprobationary employees, they have some assignment functionsespecially as to overtime, and for approximately 40 percentof the time they are in sole charge of the premises andpersonnel. In view of the foregoing and the entire record,theBoard finds the inspection foremen to be supervisorswithin the meaning of the Act.6Bus SupervisorsThe Employer's transportation department, that part of theorganization responsible for operating the buses, has 15admitted supervisors and executives. The routes of the entiresystem have been divided into 5 operating divisions with asuperintendent in charge of each. In addition, 6 motor patrolsupervisors, a chief motor coach instructor, a superintendentof transportation and his assistant, and the vice president incharge of transportation comprise the admitted supervisorystaff.There are 1,633 bus operators, 77 bus supervisors,7and 4 acting bus supervisors. There are 99.3 miles of routes,and at peak periods 816 buses are plying the streets.The maximum hourly rates of pay at the time of the hearingwere $1 .731 per hour for the bus operators and $ 2.07 per hourfor bus supervisors. Both receive time and a half for overtime.Compensation for time lost due to illness is limited to amaximum of $ 30 per year for bus drivers while supervisorsreceive, within the discretion of management, 60 days' sickleave each year. Pension benefits accrue for all personnel.The bus supervisors select their stations on the basis ofseniority and choose to work in a depot, along a route, or ata terminal. There is little interchange from one position toanother and the duties of terminal and line supervisors donot differ in any important respect.Bus supervisors at the depot dispatch buses according toschedule, draw up assignment sheets, sign operators' tripcards to indicate the time worked, and accept calls fromoperatorswho wish to be excused and excuse them. Theyhave the power to suspend operators for serious infractionssuch as drunkenness, but in other cases are limited toreporting the infraction without recommendation. With respectto the assignment of the operators, the record establishes thatit is merely a routine clerical task, for each year the operatorschoose their runs on the basis of seniority and the initialassignment lists originate in the division superintendents'6 Gulf Oil Corporation, 90 NLRB 1607; Lloyd Corporation, Ltd., 79 NLRB 1477.7The Employer classifies all the men whose status is in question here as"bus super-visors."Beforemotorization thesemen, with like duties,were called"starters" and"inspectors."Althoughall are officially titled"bus supervisors," because of their stationstheyare informally known as depot,line, and terminal supervisors.A terminal is the pointat which theroute ends and the bus begins its return to the depot. NEW YORK CITY OMNIBUS CORPORATION583offices. In addition, operators on the "extra list" (drivers whosubstitute for operators from the regular listwho do not reportfor work) are placed on the extra list on the basis of seniority,and men who report to the depot on the chance that the regularand extra list will be exhausted, select their runs on a first-come-first-served basis. If there is a shortage of operatorson another route or in another division, the bus supervisorhas the authority to send a man to fill the vacancy, if he canfinda driver who will accept therun.The assignment ofadditional buses is made by division superintendents or bybus supervisors according to a routine established by theEmployer for recurring situations such as athletic contestsand Christmas shopping crowds. However, in following theEmployer's directives in these situations, the bus supervisorsexercise some independent judgment. In emergency situationswhen the division superintendent is not available, the bussupervisor usually follows established employer methods forhandling accidents or snowstorms or other emergencies, butwhen he believes it advantageous, the supervisor may disregardthe prescribed procedure and take whatever steps he findsnecessary.8Along the route, the supervisors attempt to keep the busesrunning on a schedule listed in a rotation book which they call"the bible." To do this they may detour a bus, instruct it topass another bus and skip a few stops, cause it to turn around,or have it pass its expected terminal and continue to a furtherone. Some discretion is involved in this phase of the work.When an accident has occurred the supervisor, following anEmployer check list, will interview witnesses, speak with thepolice and the bus driver, arrange for a detour where neces-sary, submit a' factual report of the accident to the Employer,and when necessary, accompany an operator to the policestation and intercede for him. He is the representative ofmanagement at the scene of the accident. When a bus driverrefuses to detour, fails to maintain his schedule, or in someothermanner fails to meet required standards or obeydirections, the supervisor may warn the operator that suchaction will result in the filing of a violation report, or he mayfilesuch a report. On the basis of this report, and in somecases on the basis of additional evidence or reports of pastoccurrences, the division superintendent, or in a flagrant casethe superintendent of transportation, recommends disciplinaryaction, and the superintendent of transportation or the vicepresident in charge of transportation acts upon such recom-mendation. None of the exhibits introduced by the Employershows that these violation reports contain recommendationsassuch, but the supervisors are called into conferencesconcerning these violation reports and, considering the numberof operators involved and the length of the routes, very oftenthese supervisors are the only link between top management8Forexample,when one snow truck was not running a supervisor used another whichwas assigned to a different route. It appears that the Employer did not consider this a wiseuse of discretion,but it was within the supervisor's scope of authority. 584DECISIONSOF NATIONALLABOR RELATIONS BOARDand the drivers. Reports are also made to the Employer onthe proficiencyof new operators.In addition to the foregoing instances pointing to the super-visory status of the bus supervisors, for example their use ofdiscretion and their responsible direction of the bus drivers,there is the further fact that to find the bus supervisors to beemployees within the meaning of the Act would create a ratioof 15 supervisors over approximately 1,714 employees in thetransportation department, or 1 supervisor for 114 men.' TheBoard will not overlook the impracticability and unreasonable-ness of a ratio of 1 supervisor to 114 employees, especiallywhere the operation is spread over approximately 100 milesof bus routes.10 We are mindful that large ratios do not appearto be unusual in the bus transportation industry." but we donot believe this sufficient cause for eliminating the ratio ofsupervisors to nonsupervisory employees as a factor to beconsidered,and we notethatit is higher in this matter than inother cases heretofore considered. Accordingly, the Boardfinds that the bus supervisors responsibly direct the busoperators in their work, and that they are, therefore, super-visors within the meaning of Section 2 (11) of the Act.In the light of our findings above, of the approximately 113individuals in the unit sought by the Petitioner, 93 are super-visors as defined in the Act. Moreover, the president of theUnion is a bus supervisor.Accordingly,as the Petitioner ispredominantly controlled by supervisors and as such controlrenders it incapable of serving as the bargaining representativeof the nonsupervisory receivers," we shall dismiss thepetition.IT IS HEREBY ORDERED that the petition filed herein be,and it hereby is, dismissed.9 When the"bus supervisors"are considered"supervisors"as defined in the Act (theacting bus supervisors are admitted employees),the ratio is 1 to 18.10Warren Petroleum Corporation,97 NLRB 1458;J.P.Stevens & Co., Inc.,RepublicCotton Mills Division, 93 NLRB 1513.11 See Capital Transit Company,98 NLRB 141;and The Baltimore Transit Company andThe Baltimore Coach Company.92 NLRB 688.it Columbia Pictures Corporation,et al.,94 NLRB 466.JOAN DAVIS ENTERPRISESandTELEVISION WRITERS OFAMERICA,PetitionerFILMCRAFT PRODUCTIONSandTELEVISION WRITERS OFAMERICA,PetitionerDON W. SHARPE d/b/a DON SHARPE ENTERPRISESandTELEVISION WRITERS OF AMERICA, Petitioner. CasesNos. 21-RC-2846, 21-RC-2850, and 21-RC-2851. April 30,1953DECISION,ORDER,AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) ofthe National Labor Relations Act, a consolidatedhearing was104 NLRB No. 69.